Citation Nr: 1127581	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  08-08 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for cervical degenerative disc disease with right upper extremity radiculopathy.

2.  Entitlement to an initial rating in excess of 10 percent for thoracic and lumbosacral degenerative disc disease with left and right lower extremity radiculopathy.

3.  Entitlement to an initial rating in excess of 10 percent for right shoulder, status post pectoral muscle repair with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

A Travel Board hearing was held in March 2011 with the Veteran in Denver, Colorado, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

During the aforementioned hearing, the Veteran submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2010) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional development is necessary in order to fully and fairly adjudicate the Veteran's claims.

VA Examinations

During the March 2011 Travel Board hearing, the Veteran indicated that his disabilities had worsened since his last examination.  The Veteran was last afforded a VA examination in December 2006.  While additional records relating to the Veteran's disabilities have been associated with the claims file, this evidence alone is not sufficient to adjudicate the issues on appeal as it does not directly address the relevant rating criteria for his disabilities.

As the Veteran has asserted that his service-connected disability has worsened since his last examination, he should be afforded a new examination in compliance with VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additional Treatment Records

During his Travel Board hearing, the Veteran also made reference to additional treatment records located at the U.S. Air Force Academy that had not been associated with the claims file.  On remand, the Veteran should be afforded an opportunity to submit these records, or to provide VA with sufficient information to obtain them on his behalf.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request that the Veteran provide any recent medical records from the Air Force Academy for treatment he received for his neck, back, shoulder, and radicular symptoms, or that he provide information sufficient for VA to identify and request such records on his behalf, including the name and address of the treating physician, as well as dates of treatment.  If the physician indicates that such records require a signed release, the AMC/RO should secure such from the Veteran.  All attempts to obtain these records should be documented in the claims file.  If the search for such records has negative results, the AMC/RO should notify the Veteran and place a statement to that effect in the Veteran's claims file.

2.  The AMC should make arrangements for an examination of the spine by an appropriate specialist (an M.D.).  The claims file should be made available to the physician for review.  The physician is asked to review the claims file, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer diagnoses, as appropriate.  The physician is asked to address the range of motion of the cervical and thoracolumbar spine, including the pain-free range of motion, the existence of any additional functional impairment due to painful motion, weakness, fatigability, flare-ups, and the frequency of incapacitating episodes of intervertebral disc syndrome-if appropriate.  The physician is asked to address the location and severity of any radiculopathy symptoms and/or any other neurological involvement, such as bowel or bladder complaints attributable to a spinal condition.

The examiner should review the entire record and provide a complete rationale for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the severity of the disability at issue or because of some other reason.

3.  The AMC should make arrangements for an examination of the spine by an appropriate specialist (an M.D.).  The claims file should be made available to the physician for review.  The physician is asked to review the claims file, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer diagnoses, as appropriate.  The examiner should indicate range of motion in degrees, including the pain-free range of motion, and the existence of any additional functional impairment due to painful motion, weakness, fatigability, or flare-ups.  The examiner should indicate if there is fibrous union, nonunion, or loss of head of the humerus or if there is unfavorable ankylosis with abduction limited to 25 degrees from the side.

4.  Following completion of the foregoing and any other indicated development, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiners have responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

5.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


